t c memo united_states tax_court robert gunselman petitioner v commissioner of internal revenue respondent docket no 6925-02l filed date robert gunselman pro_se james brian urie for respondent memorandum opinion ruwe judge this matter is before us on respondent’s motion for summary_judgment under rule 121' and to impose a penalty under sec_6673 respondent argues that no genuine issue exists as to any material fact and that his determination ‘all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure - to maintain a federal_tax_lien filing and to proceed with a levy action should be sustained at the time of filing the petition petitioner resided in west chester pennsylvania summary_judgment is designed to expedite litigation and to avoid unnecessary and expensive trials 61_tc_861 a motion for summary_judgment is granted where the pleadings and other materials show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir the burden is on the moving party to demonstrate that no genuine issue as to any material fact remains and that he is entitled to judgment as a matter of law 116_tc_73 in all cases the evidence is viewed in the light most favorable to the nonmoving party 100_tc_32 petitioner filed joint income_tax returns for taxable years and those returns reported income taxes due however petitioner failed to pay the entire amounts of those taxes respondent assessed the taxes reported and also assessed interest and penalties respondent issued a notice_of_deficiency with respect to the joint tax_return petitioner failed to file a petition to the tax_court with respect to that notice_of_deficiency respondent assessed the deficiency determined in the notice_of_deficiency ’ on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 the lien filing was made with respect to unpaid taxes stated as follows after respondent assessed the taxes reported on petitioner’s returns and the deficiency for petitioner filed form sec_1040x amended u s individual_income_tax_return for and the returns for and state line due to ignorance we reported as income sources of income as being income itself when in fact we had no statutory income to report line apart from line above we also had no statutory liability with respect to income taxes and pursuant to our 1040x return we would like a refund of all taxes paid with interest the amended_return for adds lien line apart from above we also had no statutory liability with respect to income taxes and pursuant to code sec_31l a we have a constitutional right to have the wage tax imposed in sec_3402 a refunded since it represents an unapportioned direct_tax on wages and thus unconstitutional if we could not have them refunded because of the misleading caption on sec_3402 a we did not realize that what was deducted from our pay was not income taxes but a direct_tax on our wages -respondent filed a form y c notice of federal tax with the prothonotary of montgomery county norristown pennsylvania - - type of tax period amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on date respondent issued to petitioner a letter final notice--notice of intent to levy and notice of your right to a hearing petitioner filed forms request for a collection_due_process_hearing with respect to the notice of lien filing for the and tax_liabilities and with respect to the notice_of_intent_to_levy for the and tax_liabilities in those forms petitioner argued summarizing i am requesting a due process hearing as outlined in form i am challenging the appropriateness of the collection action as specified in c a since the irs denied all of my reguests for the initial examinations and interviews as provided for in publication sec_1 in addition no lien for taxes pursuant to code sec_6321 and sec_6322 is possible because no valid underlying assessment was ever made in addition i never received the statutory notice_and_demand for payment of the taxes at issue as required by code sec_6203 sec_6321 and sec_6331 if the appeals officer is going to claim that a particular document sent to me by the trs was a notice_and_demand for payment then i am requesting that he also provide me with a t d or treas reg which identifies that specific document as being the official statutory notice_and_demand for payment in addition i am challenging the existence of the underlying tax_liability as i am authorized to do in code sec_6330 b in addition i did not receive a valid notice_of_deficiency in connection with any of the years at issue i am also requesting that the appeals officer have at the due process hearing a copy of the summary record of assessment form 23c together with the pertinent parts of the assessment which set forth the name of the taxpayer the date of the assessment the character of the liability assessed the taxable_period and the amount assessed as provided for in sec_301_6203-1 also you are reminded that the sec_6330 c sic requires you to have verification from the secretary or someone with delegated authority from him that the requirements of any applicable law or administrative procedures have been met so unless you have at the very least that document you should not even schedule a due process hearing in addition don’t tell me at the hearing that any requested and or required documents will be sent to me later i expect that you will have all of these documents with you at the hearing also i am again reiterating my request that if you claim an assessment was made i expect that you will have at the due process hearing a copy of the return from which the assessment was made a hearing was held on date in that proceeding petitioner did not propose any collection alternatives instead petitioner insisted repeatedly that the appeals officer present to him a pocket commission and demanded to see the statutory notice_and_demand for payment and the verification of the secretary or_his_delegate the appeals officer used forms certificate of assessments and payments to verify that the taxes were properly assessed and were unpaid the appeals hearing was transcribed by a court reporter the transcript is a part of the record before us see organization finance and management internal_revenue_manual handbk ch date -- - and that a notice_and_demand for payment had been made the appeals officer reviewed petitioner’s joint returns for the relevant years the notice_of_deficiency for the forms that petitioner had filed the administrative files for the years through the case history and a 14-page fax transmittal from petitioner the appeals officer determined that all applicable laws and administrative procedures had been met on date the internal_revenue_service irs office of appeals issued a notice_of_determination sustaining the lien filings and the proposed levy action petitioner filed a petition on date in which he alleges a at the cdp hearing the appeals officer provided no proof that the notice sent to the plaintiff notifying him of his right to a cdp hearing was sent by anyone delegated by the secretary to do so as required by a and it is the plaintiff’s contention that no such delegation of authority exists b at the hearing the appeals officer violated the law by not presenting plaintiff with the verification from the secretary as required by the code sec_6330 and c a and it is the plaintiff’s contention that no such verification exists c no statutory notice_and_demand for payment was ever sent to plaintiff in connection with the taxes and or penalty at issue in accordance with the provisions ‘the notice_of_determination released the lien filing with respect to the and tax_liabilities since those taxes were paid in full the notice determined that the lien filing with respect to the and tax_liabilities should be maintained - jj - and requirements of code sec_6303 sec_6321 and sec_6331 xk k d no statute in the internal_revenue_code establishes the existence of the underlying income_tax_liability as referred to in c b and the united_states will not be able to identify for this court any statute that establishes any such tax_liability as for example code sec_4401 sec_5005 and sec_5703 impose liabilities to wagering alcohol and tobacco taxes e l g dowd who signed the deficiency_notice at issue was never delegated by the secretary to prepare and send out deficiency notices as required by usc6212 and the united_states will not be able to supply this court with any such delegation of authority emanating from the secretary f the united_states will not be able to identify or produce a legislative_regulation that would have required petitioner to petition the tax_court in order to avoid the assessment of the deficiency at issue g it is a fact that the united_states will not be able to identify for this court any statute that allows irs employees to attribute to the petitioner an amount of tax greater than what petitioner showed on his and tax returns h at the cdp hearing the appeals officer produced no delegation_order from the secretary and no enforcement pocket commission that would support the authority of those who signed the notice of lien at issue to do so and petitioner contends that no such material documentation exists after reviewing the pleadings and the materials in the record we find that no genuine issue of material fact exists and that respondent’s determination should be sustained as a matter of law --- - under sec_6330 b taxpayers may raise challenges to the existence or amount of their underlying tax_liability if they did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute that tax_liability ’ in the course of the appeals_office proceedings in his petition filed with this court and in his notice of objection to respondent’s motion for summary_judgment petitioner did not raise any legitimate issues regarding his underlying tax_liabilities instead petitioner contends that there is no internal_revenue_code section that makes him liable for taxes we have consistently rejected this type of frivolous tax-protester argument and we perceive no reason nor are we required to address such contentions see eg 737_f2d_1417 5th cir keene v commissioner tcmemo_2002_277 hall v commissioner tcmemo_2002_267 we also find frivolous and groundless petitioner’s argument that the ‘petitioner received a notice_of_deficiency for his taxable_year his remaining tax_liabilities are attributable to amounts which were reported on joint tax returns for and we avoid herein whether the self-reporting of taxes on a return constitutes an opportunity to dispute those taxes for purposes of sec_6330 b see horn v commissioner tcmemo_2002_207 in the proceedings before irs appeals petitioner challenged the existence of an income_tax_liability he stated that he was not disputing the amount of the alleged income_tax liabilities indeed he repeatedly exclaimed that he would pay the tax_liabilities at issue if the appeals officer showed him the code section s that makes him liable for or requires him to pay income taxes --- - notice_of_deficiency for is invalid because the commissioner’s representative who signed the notice did not have a delegation of authority from the secretary ’ 118_tc_162 davich v commissioner tcmemo_2002_255 we address petitioner’s remaining contentions to determine whether the appeals officer abused his discretion 117_tc_117 sec_6330 requires the appeals officer to verify that the requirements of any applicable law or administrative procedure have been met however sec_6330 does not require the appeals officer to rely on a particular document to satisfy his verification function kugqlin v commissioner tcmemo_2002_51 further that code section does not require the appeals officer to provide a copy of the verification that the requirements of any applicable law or administrative procedure have been met nestor v commissioner supra pincite in the instant case the appeals officer relied upon forms to verify that the assessments were made that notice_and_demand for payment was sent to petitioner and that the tax_liabilities remained unpaid at the hearing the appeals officer provided petitioner with copies of the forms the secretary or_his_delegate is authorized by statute to issue a notice_of_deficiency sec_6212 sec_7701 b and a the notice_of_deficiency herein was signed by deborah reilly director philadelphia customer service_center -- - petitioner has not alleged any irregularities with respect to respondent’s assessment procedures and the forms provide at least presumptive evidence that the taxes were validly assessed nicklaus v commissioner supra pincite the forms herein contain all the information prescribed in sec_301_6203-1 proced admin regs including identification of the taxpayer the character of the liability assessed the taxable_period and the amount of the assessment the appeals officer did not abuse his discretion in relying on the forms to verify the validity of the assessments 118_tc_365 ndollar_figure 115_tc_35 the forms show that respondent issued to petitioner notices of balance due for the and tax_liabilities on date date and date respectively the notices of balance due constitute a mpetitioner contends however that the commissioner does not have authority to determine deficiencies in amounts exceeding those amounts which were reported on a taxpayer’s income_tax returns presumably petitioner is relying on the amended returns which he filed and on which he reported no taxes owing it is clear that the assessments were based on the taxes petitioner reported on his original returns see sec_6211 a those assessments were valid and the subsequent filing of amended returns does not result in those assessments’ being invalid we also reject as frivolous petitioner’s argument that he was not required to file a petition with the tax_court in order to avoid the assessment of the deficiency determined in the notice_of_deficiency for see sec_6213 notice_and_demand for payment for purposes of sec_6303 953_f2d_531 9th cir weishan v commissioner tcmemo_2002_88 the appeals officer did not abuse his discretion in relying on the forms to verify compliance with sec_6303 the appeals officer was not required to produce copies of the notices of balance due at the hearing the appeals officer did not abuse his discretion in refusing to produce his enforcement pocket commission at the appeals hearing further he did not abuse his discretion in refusing to produce the enforcement pocket commission of the irs representative who signed the notice of lien filing we similarly reject petitioner’s contentions that the irs representative who signed the notices sent to petitioner did not have a delegation of authority from the secretary ‘petitioner argued at the appeals hearing that a notice_and_demand for payment must comply with a treasury_decision which requires a form_17 be used we have previously rejected that argument keene v commissioner tcmemo_2002_277 davich v commissioner tcmemo_2002_255 tapio v commissioner tcmemo_2002_141 2the secretary or_his_delegate including the commissioner is authorized by statute to issue a notice_of_federal_tax_lien a notice_of_federal_tax_lien filing and right to a hearing under sec_6320 and a notice_of_intent_to_levy and right to a hearing under sec_6330 sec_6320 sec_6323 sec_6330 sec_6331 sec_7701 b and a see also wilson v commissioner tcmemo_2002_242 sec_301_6320-1 a proced admin regs petitioner has failed to raise a spousal defense and he does not suggest any collection alternatives he has conceded those matters see rule b we find that no genuine issue as to any material fact remains and accordingly we sustain the appeals officer’s determination to maintain the lien filing and proceed with the proposed levy sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in the proceeding is frivolous or groundless in the instant case petitioner has raised the same tax_protester arguments that we have previously and consistently rejected as frivolous and groundless at the appeals hearing petitioner was given a copy of our opinion in 115_tc_576 and he was warned against asserting those arguments in the tax_court petitioner stated in response i don’t have to abide by any_tax court decision and you know that we are convinced that petitioner instituted and maintained these proceedings primarily for delay and accordingly we impose a penalty of dollar_figure an appropriate order and decision will be entered for respondent
